Name: Commission Regulation (EC) No 3064/94 of 15 December 1994 derogating, for a period of two years, from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards carrots produced in Sweden and determining, on a temporary basis, the conditions for the application of Regulation (EEC) No 920/89 as regards certain varieties of apple
 Type: Regulation
 Subject Matter: Europe;  technology and technical regulations;  trade policy;  European construction;  plant product
 Date Published: nan

 16. 12. 94 Official Journal of the European Communities No L 323/23 COMMISSION REGULATION (EC) No 3064/94 of 15 December 1994 derogating, for a period of two years , from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards carrots produced in Sweden and determining, on a temporary basis , the conditions for the application of Regulation (EEC) No 920/89 as regards certain varieties of apple THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 150 (3) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (l), as last amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular Article 2 (3) thereof, Whereas, pursuant to Annex XV to the Act of Accession of Norway, Austria, Finland and Sweden, the common quality standards provided for in the common organiza ­ tion of the market in fresh fruit and vegetables, by way of derogation, are to apply to carrots produced in Sweden for two years under conditions to be determined ; whereas, to that end, the provisions of Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality stan ­ dards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58 (3), as last amended by Regulation (EEC) No 261 1 /93 (4), which are not to apply to carrots produced in Sweden should be specified ; Whereas, pursuant to the results of the ministerial negoti ­ ations between the Member States of the European Union and Sweden, certain varieties of typically Swedish apples should be considered to be varieties of mixed red colouring within the meaning of Regulation (EEC) No 920/89 for a period of two years from the accession of Sweden ; whereas it is justified to apply that classification throughout the European Community for the above ­ mentioned period ; Whereas, pursuant to Article 150 of the Treaty of Acces ­ sion, the measures provided for in this Regulation may be adopted before the accession of Sweden and enter into force subject to and on the date of entry into force with regard to Sweden of the Treaty of Accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding point A (II) and point B (V) of Annex I to Regulation (EEC) No 920/89, carrots produced in Sweden and covered with peat may be marketed on the Swedish market and exported to third countries. Article 2 For the purposes of point B (II) of Annex III to Regula ­ tion (EEC) No 920/89, the apple varieties Alice, Aroma and Kim shall be considered as varieties of mixed red colouring within the meaning of Group B of Table I given in the abovementioned Annex. Article 3 This Regulation shall enter into force on the date of entry into force of the Treaty of Accession . It shall apply for a period of two years from the date of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 97, 11 . 4. 1989, p. 19. (4) OJ No L 239, 24. 9 . 1993, p. 17.